Citation Nr: 9919037
Decision Date: 07/13/99	Archive Date: 09/09/99

DOCKET NO. 96-31 630               DATE JUL 13, 1999 

On appeal from the Department of Veterans Affairs Regional Office
in Fort Harrison, Montana

THE ISSUE 

Entitlement to service connection for nasal, gastrointestinal tract
and inner ear bleeding (Osler-Weber Syndrome).

REPRESENTATION 

Appellant represented by: Montana Veterans Affairs Division

WITNESS AT HEARING ON APPEAL 

Appellant 

INTRODUCTION 

The appellant had active duty from November 1963 to September 1966.

This matter was last before the Board of Veterans' Appeals (Board)
in September 1998, on appeal from a November 1993 rating decision
of the Fort Harrison, Montana, Department of Veterans Affairs (VA)
Regional Office (RO). Upon its September 1998 review, the Board
noted that the appellant had previously expressed the desire to
present testimony before a Travel Board hearing, but that he had
not responded to a July 1998 RO inquiry as to clarification of this
request. Accordingly, the Board remanded the appellant's claim so
as to obtain clarification in this regard.

A May 1999 report of contact memorandum reflects that personnel at
the RO consulted with the appellant by telephone. The memorandum
reflects that the appellant desired to cancel his request for a
Travel Board hearing.

Having reviewed the evidence of record, the Board is of the opinion
that additional development is required in this matter and it will
therefore remand the claim.

REMAND

The appellant seeks service connection for nasal, gastrointestinal
tract and inner ear bleeding, diagnosed as Osler-Weber Syndrome.

The appellant's claim has been denied upon the basis that the
disorder at issue is a congenital or developmental abnormality. The
Board notes that in a January 1994 statement, the appellant
reported that Dr. M., (his treating, VA contract physician) opined
that his disorder "could" have been brought upon by the stress of
his military tenure. The appellant reiterated this report in his
substantive appeal and during a personal hearing conducted in July
1997.

2 -

Although a congenital or developmental defect, such as Osler-Weber
Syndrome, is not a "disease or injury" within the meaning of
legislation applicable to service connection, service connection
may be granted if such a disorder was aggravated by the veteran's
active service, especially if there is superimposed disability. See
38 U.S.C.A. 1153; 38 C.F.R. 3.306 (1998); See also O.G.C. Prec. 82-
90, 56 Fed. Reg. 45,711 (1990) (Precedent opinion of the General
Counsel of the VA).

Under 38. U.S.C. A. 5107(a), an applicant for service-connected
benefits has the "burden of submitting evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is well grounded." Such a claim has been defined as "one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive but only possible" in order meet the burden
established in the statute. Kandik v. Brown, 9 Vet. App. 43 4, 43
9 (1996); See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there must
have been presented competent evidence, of a current disability; a
disease or injury which was incurred in service, and a nexus
between the disease or injury and the current disability. Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604
(Fed.Cir. 1996)(table); See Watai v. Brown, 9 Vet. App. 441, 443
(1996).

When a claimant places VA on notice of the possible existence of
reasonably ascertainable information that would serve to well-
ground the claim, VA is required to advise the claimant of the
importance of this information and assist in its retrieval.
Robinette v. Brown, 8 Vet.App. 69, 80 (1995); see Beausoleil v.
Brown, 8 Vet.App. 459, 464-465 (1996). Given the appellant's report
relative to Dr. M.'s opinion, this case will be remanded to ensure
compliance with the Robinette rule, regarding a possible
aggravation of the appellant's congenital disorder.

Accordingly, this matter is REMANDED for the following development:

3 -

The RO should contact the appellant and his representative and
ascertain if the appellant has received any VA, private, or other
medical treatment that is not evidenced by record. The appellant
should be provided with the necessary authorizations for the
release of any treatment records not currently on file. The RO
should then obtain these records and associate them with the claims
folder. In particular, the RO should advise the appellant of the
critical nature of Dr. M.'s opinion, and assist in its retrieval.
The RO should document its efforts and results of this inquiry and
include its report in the appellant's claims folder.

Thereafter, the RO should readjudicate the appellant's claim under
a broad interpretation of the applicable regulations. If the
benefit sought on appeal remains denied, the appellant and his
representative should be furnished a supplemental statement of the
case, including any additional laws and regulations, and given the
applicable time to respond thereto.

The RO and the appellant are advised that the Board is obligated by
law to ensure that the RO complies with its directives, as well as
those of the United States Court of Veterans Appeals (Court). The
Court has stated that compliance by the Board or the RO is neither
optional nor discretionary. Where the remand orders of the Board or
the Court are not complied with, the Board errs as a matter of law
when it fails to ensure compliance. Stegall v. West, 11 Vet. App.
268, 271 (1998).

The appellant will be free to submit additional evidence and
argument on the remanded claim. Quarles v. Derwinski, 3 Vet. App.
129 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 4 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Vito A. Clementi 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).'

5 - 

